
	
		I
		111th CONGRESS
		2d Session
		H. R. 5046
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Akin (for
			 himself, Mr. Neugebauer,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mr. Griffith,
			 Mr. Bonner,
			 Mr. Campbell,
			 Mr. Posey, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 13, United States Code, to require the
		  inclusion of a statement within the decennial census questionnaire and the
		  American Community Survey regarding certain response requirements, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Census
			 Clarification and Privacy Act.
		2.Statement on
			 required responses to the decennial census and the American Community
			 Survey
			(a)In
			 generalSection 141 of title
			 13, United States Code, is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)(1)In conducting a
				decennial census under subsection (a), the Secretary shall, on each
				questionnaire used in such census, include the following statement:
				Constitutionally, in responding to this questionnaire, you are only
				required to provide the number of individuals living in your residence. Answers
				to all other questions contained within this questionnaire are
				optional.
							(2)The statement required under
				paragraph (1) shall be placed on the front of each questionnaire in a
				conspicuous manner.
							.
				(b)American
			 Community Survey
				(1)In
			 generalThe survey conducted by the Secretary of Commerce under
			 title 13, United States Code, commonly referred to as the American
			 Community Survey, shall contain on the front of such survey the
			 following statement: Constitutionally, in responding to this survey, you
			 are only required to provide the number of individuals living in your
			 residence. Answers to all other questions contained within this survey are
			 optional.
				(2)Location of
			 statementThe statement required under paragraph (1) shall be
			 placed on the front of such survey in a conspicuous manner.
				3.Application of
			 penaltiesSection 221 of title
			 13, United States Code, is amended by adding at the end the following:
			
				(d)The penalties described under subsections
				(a) and (b) shall only apply to an individual who—
					(1)refuses or
				willfully neglects to answer a question, submitted to such individual in
				connection with any census or survey provided for by sections 141 or 193 of
				this title, regarding the number of individuals living in such individual’s
				residence; or
					(2)willfully gives a false answer to any
				question submitted to such individual in connection with any census or survey
				provided for by sections 141 or 193 of this
				title.
					.
		
